
	
		I
		112th CONGRESS
		1st Session
		H. R. 3636
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2011
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to extend the
		  stolen goods offense to cover all veterans’ memorials, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Veterans’ Memorials Act of
			 2011.
		2.Veterans
			 memorialsSection 2314 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				In the case of an
				offense under the first paragraph of this section, if the goods, wares, or
				merchandise consist of or include a veterans’ memorial, the requirement of that
				paragraph that the goods, wares, or merchandise have a value of $5,000 or more
				does not apply. In this paragraph, the term veterans’ memorial
				means a grave marker, headstone, monument, or other object, intended to
				permanently honor a veteran or mark a veteran’s grave, or any monument that
				signifies an event of national military historical significance.
				.
		
